COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Capitol Appraisal Group, L.L.C.,              §               No. 08-14-00296-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 5

 Western Refining Co., L.P.,                   §             of El Paso County, Texas

                       Appellee.               §             (TC# 2014-DCV-00446)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 4, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 4, 2015.

       IT IS SO ORDERED this 15th day of January, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.